DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-5 in the reply filed on Nov. 9, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 5 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "gradually" in claim 2 is a relative term which renders the claim indefinite.  The term "gradually reducing" is not defined by the claim, the specification does not provide a standard for The Examiner interprets gradually reducing as reducing.  Please clarify claim 2.
Regarding claim 5, in claim 5, applicant recites a transparentizing process and then recites and heating the produced glass fine particles to produce a transparent glass base material.  The claim is worded implying there may be two transparentizing processes making the claim unclear.  The Examiner interprets the method comprising “a transparentizing process . . . . including heating the produced glass fine particle deposit to produce a transparent glass base material”.  Please clarify claim 5.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (JP04-367536A) in view Hideo et al. (JP2004-269284).
Regarding claim 1, Tanaka (Fig. 1, [0005]-[0006]) discloses a method of making a glass fine particle deposit (“soot body 7”) comprising arranging a glass synthesis burner (“burner 2”) below a starting rod (“starting matrix 1”).
Tanaka fails to disclose the step of arranging in a reaction vessel.  However, Hideo (Fig. 1 and [0014]-[0015]) discloses an apparatus for manufacturing a porous glass material comprising a starting rod similar to the starting rod of Tanaka and a glass synthesis burner similar to the glass synthesis burner of Tanaka.  Hideo discloses the apparatus is arranged in a reaction vessel.  Both Hideo and Tanaka disclose a deposition process for forming a glass fine particle deposit, and based on the additional teachings of Hideo, it would be obvious to a person having ordinary skill in the art, for the glass synthesis burner and starting rod of Tanaka to be arranged in a reaction vessel.
Tanaka (Fig. 1, [0005]-[0006])  further discloses the burner is able to traverse in the axial direction of the starting rod to deposit glass fine particles (“soot”)  synthesized by the glass synthesis burner to provide for the claimed relatively reciprocating of the starting rod.  Tanaka ([0010]) further discloses the burner was retracted vertically relative to the starting rod (“starting matrix”) according to the degree of growth of the soot body so as to maintain a constant temperature of the soot body to be deposited.  This provides for the claimed as a diameter of the glass fine particle deposit increases relatively retracting the glass synthesis burner from the glass fine particle deposit.  Tanaka fails to disclose shortening a distance between the glass fine particle deposit and the glass synthesis at an end of deposition from that at a start of deposition.  However, Tanaka further discloses as the outer diameter of the soot body 7 increases, the surface area and the volume of the soot body 7 increase, so that if the size and the heat capacity of the flame remain the same, the portion of the soot body 7 that contacts the flame of the burner decreases and the heat capacity per volume decreases and the surface temperature decreases and an increase in the flow rate of the hydrogen and oxygen are increased.  Further, Hideo ([0031]) also discloses control of heating conditions by the glass synthesis burner, such as 
Regarding claim 5, Tanaka ([0009]-[0011]) further discloses the soot body is placed in a sintering furnace and heated under an inert atmosphere and vitrified and solidified at a sintering temperature of 1500 degrees C to obtain a transparent rare earth doped quartz rod.  Since the soot body is heated and vitrified and solidified at a sintering temperature of 1500 degrees C into a transparent quartz rod, it would be obvious to a person having ordinary skill in the art, this provides for the transparentizing .
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (JP04-367536A) in view Hideo et al. (JP2004269284) as applied to claim 1 above, and further in view of Nobutaka et al. (JP2013-043804).
Regarding claim 2, Tanaka fails to disclose while relatively retracting gradually reducing a rate of change of distance between the glass fine particle deposit and the glass synthesis burner, gradually reducing a rate of change of the distance between the glass fine particle deposit and the glass synthesis burner in accordance with an increase in the diameter of the glass fine particle deposit as time changes from the start of deposition.  However, Nobutaka (Fig. 1 and [0010]-[0012]) discloses an apparatus and method for producing a glass base material soot body and burners are reversely controlled as the diameter of the soot body increases.  Nobutaka discloses control of the glass synthesis burner during retreating, and discloses the retreat speed can be constant, slowed down, or increased, and discloses as a result of the retreating speed (i.e. recession speed change) this affects the reaction temperature and bulk density of the glass fine particles.  Both Nobutaka and Tanaka discloses retracting of a glass synthesis burner as the diameter increases and the retracting affects temperature, based on the additional teachings of Nobutaka, it would be obvious to a person having ordinary skill in the art, to try various retreat speeds including reducing, remaining constant, and increasing provide additional control using the distance to control the surface temperature.
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (JP04-367536A) in view Hideo et al. (JP2004269284)  as applied to claim 1 above, and further in view of Mandy et al. (US 2014/0106094 – hereinafter Mandy).
Regarding claims 3 and 4, Tanaka ([0010]) discloses silicon tetrachloride as the raw material for glass synthesis, but fails to disclose a siloxane or the siloxane is octamethylcyclotetrasiloxane (OMCTS).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L HERRING/               Primary Examiner, Art Unit 1741